SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

47
KA 12-00737
PRESENT: SCUDDER, P.J., FAHEY, PERADOTTO, CARNI, AND VALENTINO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                                MEMORANDUM AND ORDER

DEMETRIUS BEDELL, DEFENDANT-APPELLANT.


ANTHONY J. LANA, BUFFALO, FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (MATTHEW DUNHAM OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (John Lewis
DeMarco, J.), rendered February 9, 2011. The judgment convicted
defendant, after a nonjury trial, of criminal possession of a
controlled substance in the fifth degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him,
after a nonjury trial, of criminal possession of a controlled
substance in the fifth degree (Penal Law § 220.06 [1]). Defendant
contends that defense counsel was ineffective for failing to move to
suppress the currency found on defendant during a search incident to
his arrest, as well as a paper bag hidden near a guardrail at the end
of a dead-end street that contained 13 “dime bags” of crack cocaine.
Defendant failed to demonstrate that the “ ‘motion, if made, would
have been successful and that defense counsel’s failure to make that
motion deprived him of meaningful representation’ ” (People v Bassett,
55 AD3d 1434, 1437-1438, lv denied 11 NY3d 922; see generally People v
Rivera, 71 NY2d 705, 709).

     Viewing the evidence in the light most favorable to the People
(see People v Contes, 60 NY2d 620, 621), we reject defendant’s
contention that the evidence is legally insufficient to establish that
he possessed the cocaine with intent to sell it (see People v Freeman,
28 AD3d 1161, 1162, lv denied 7 NY3d 788; People v Smith, 217 AD2d
910, 911; see generally People v Bleakley, 69 NY2d 490, 495).
Contrary to defendant’s further contention, viewing the evidence in
light of the elements of the crime in this nonjury trial (see People v
Danielson, 9 NY3d 342, 349), we conclude that the verdict is not
against the weight of the evidence (see generally Bleakley, 69 NY2d at
                              -2-                   47
                                             KA 12-00737

495).




Entered:   February 7, 2014         Frances E. Cafarell
                                    Clerk of the Court